PER CURIAM.
Reversed and remanded for further proceedings on the authority of Hicks v. State, 452 So.2d 606 (Fla. 4th DCA 1984). We also note for the purpose of avoiding a reoccurrence of the problem that in our view the sentencing guidelines adopted by the Supreme Court in 1983 apply to all *773sentences imposed after October 1, 1983, including sentences imposed after the revocation of probation. Of course, persons convicted of crimes which occurred before October 1, 1983 have the option to proceed under the guidelines. See, e.g., In re Rules of Criminal Procedure (Sentencing Guidelines), 439 So.2d 848 (Fla.1983).
ANSTEAD, C.J., DOWNEY, J., and RODGERS, EDWARD, Associate Judge, concur.